UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2014 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2014 Semiannual Report to Shareholders Deutsche Real Estate Securities Income Fund (formerly DWS RREEF Real Estate Securities Income Fund) Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements 34 Information About Your Fund's Expenses 36 Advisory Agreement Board Considerations and Fee Evaluation 38 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund's ability to generate income may be adversely affected. Preferred stocks, a type of dividend-paying stock, present certain additional risks. The fund may use derivatives, including as part of its covered call strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In using a covered call strategy, the fund foregoes the opportunity to benefit from an increase in the price of the underlying security (but continues to bear the risk of a decline in the value) or in the case of an illiquid market, the fund may be unable to sell the underlying security until the option expires or is exercised. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary June 30, 2014 (Unaudited) Class A 6-Month‡ Life of Fund* Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 15.55% 11.60% Adjusted for the Maximum Sales Charge (max 5.75% load) 8.91% 5.18% FTSE EPRA/NAREIT North America Index† 17.08% 16.34% Class C 6-Month‡ Life of Fund* Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 15.10% 11.06% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 14.10% 10.06% FTSE EPRA/NAREIT North America Index† 17.08% 16.34% Class S 6-Month‡ Life of Fund* Average Annual Total Returns as of 6/30/14 No Sales Charges 15.73% 11.93% FTSE EPRA/NAREIT North America Index† 17.08% 16.34% Institutional Class 6-Month‡ Life of Fund* Average Annual Total Returns as of 6/30/14 No Sales Charges 15.70% 11.81% FTSE EPRA/NAREIT North America Index† 17.08% 16.34% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 6.16%, 6.77%, 5.97% and 5.35% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Deutsche Real Estate Securities Income Fund commenced operations on September 23, 2013. The performance shown for the index is for the time period of September 30, 2013 through June 30, 2014, which is based on the performance period of the life of the Fund. † The FTSE EPRA/NAREIT North America Index tracks the performance of companies engaged in the ownership and development of the North American real estate market. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Institutional Class Net Asset Value 6/30/14 $ 12/31/13 $ Distribution Information as of 6/30/14 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Head of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management. Investment industry experience began in 1988. — BA, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004; and previously Managing Director of Deutsche Asset Management from 1996–March 2004. — Chief Investment Officer of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management. Investment industry experience began in 1996. — BS, University of Southern California. Joseph D. Fisher, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously served in the Real Estate Equity Investment Management Group at Principal Real Estate Investors. — Investment industry experience began in 2003. — BBA, The University of Iowa; MBA, Kellogg School of Management, Northwestern University. David W. Zonavetch, CPA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1998; previously worked as Senior Accountant in Corporate Finance; and as an Analyst at Cendant Mobility. — Investment industry experience began in 1996. — BS, University of Illinois at Urbana-Champaign. Hans-Joachim Weber, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2007. — Co-Portfolio Manager of DWS Dividende Direkt 2014 and DWS Dividende Deutschland Direkt 2014 since 2010; Co-Portfolio Manager of DWS Dividende Emerging Markets Direkt 2015, DWS Dividende USA Direkt 2014, and DWS Invest Top Dividende Premium since 2011; and Co-Portfolio Manager of DWS Diskont Basket since 2013; Specialist for equity derivative strategies for the DWS Equity platform in 2009 and Analyst for the food retail sector in 2009 and 2008. — BA, Fachhochschule Ludwigshafen; Bankkaufmann Sparkasse Starkenburg. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at June 30, 2014 (33.5% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 4.9% 2. Ventas, Inc. Owns and leases long-term health care facilities 3.9% 3. Chesapeake Lodging Trust A self-advised hotel investment company 3.6% 4. Retail Properties of America, Inc. Manages, develops and acquires real estate properties 3.5% 5. Glimcher Realty Trust Developer and manager of regional malls and shopping centers 3.4% 6. DuPont Fabros Technology, Inc. Owner, developer, operator and manager of wholesale data centers 3.4% 7. The Macerich Co. A fully integrated, self-administered and self-managed real estate investment trust 3.0% 8. Public Storage Owner and operator of personal and business mini-warehouses 2.7% 9. Health Care REIT, Inc. Owns and finances the development of nursing homes and retirement centers 2.6% 10. Brandywine Realty Trust Owner, manager, operator and developer of commercial properties 2.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 38 for contact information. Investment Portfolio as of June 30. 2014 (Unaudited) Shares Value ($) Common Stocks 82.3% Real Estate Investment Trust ("REITs") 82.3% Apartments 14.5% American Campus Communities, Inc. AvalonBay Communities, Inc. Camden Property Trust Canadian Apartment Properties REIT Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Home Properties, Inc. Mid-America Apartment Communities, Inc. Post Properties, Inc. Diversified 14.1% Digital Realty Trust, Inc. (a) Dream Office Real Estate Investment Trust Duke Realty Corp. DuPont Fabros Technology, Inc. H&R Real Estate Investment Trust (Units) Lexington Realty Trust (a) Liberty Property Trust Retail Properties of America, Inc. "A" Washington Real Estate Investment Trust Health Care 12.3% Chartwell Retirement Residences HCP, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. Senior Housing Properties Trust Ventas, Inc. Hotels 5.3% Chesapeake Lodging Trust DiamondRock Hospitality Co. Hospitality Properties Trust LaSalle Hotel Properties RLJ Lodging Trust Industrial 1.3% DCT Industrial Trust, Inc. Office 12.1% Alexandria Real Estate Equities, Inc. American Realty Capital Properties, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Douglas Emmett, Inc. Piedmont Office Realty Trust, Inc. "A" Vornado Realty Trust Regional Malls 10.6% CBL & Associates Properties, Inc. Glimcher Realty Trust Simon Property Group, Inc. The Macerich Co. Shopping Centers 6.2% Acadia Realty Trust Kimco Realty Corp. Regency Centers Corp. RioCan Real Estate Investment Trust Weingarten Realty Investors Specialty Services 2.1% National Retail Properties, Inc. (a) Realty Income Corp. Spirit Realty Capital, Inc. Storage 3.8% Extra Space Storage, Inc. Public Storage Total Common Stocks (Cost $14,808,884) Preferred Stocks 16.8% Real Estate Investment Trust ("REITs") 16.8% Diversified 3.9% DuPont Fabros Technology, Inc. "A" Retail Properties of America, Inc. "A" Hotels 5.5% Chesapeake Lodging Trust "A" Pebblebrook Hotel Trust "B" Strategic Hotels & Resorts, Inc. "C" Industrial 1.8% STAG Industrial, Inc. "A" Regional Malls 1.8% Glimcher Realty Trust "H" Shopping Centers 3.8% Inland Real Estate Corp. "A" Kite Realty Group Trust "A" Total Preferred Stocks (Cost $3,144,685) Securities Lending Collateral 2.9% Daily Asset Fund Institutional, 0.08% (b) (c) (Cost $565,590) Cash Equivalents 4.5% Central Cash Management Fund, 0.06% (b) (Cost $873,055) % of Net Assets Value ($) Total Investment Portfolio (Cost $19,392,214)† Other Assets and Liabilities, Net ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. † The cost for federal income tax purposes was $19,430,980. At June 30. 2014, net unrealized appreciation for all securities based on tax cost was $1,157,165. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,214,767 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $57,602. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2014 amounted to $553,014, which is 2.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. At June 30. 2014, open written options on equity securities were as follows: Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (d) Over-the-counter Call Options Alexandria Real Estate Equity, Inc. 4 8/1/2014 ) American Realty Capital Properties, Inc. 1 7/3/2014 — American Realty Capital Properties, Inc. 2 8/29/2014 ) AvalonBay Communities, Inc. 2 8/29/2014 ) Camden Property Trust 1 7/25/2014 ) CBL & Associates Properties, Inc. 1 8/15/2014 ) Chesapeake Lodging Trust 3 8/15/2014 ) Digital Realty Trust, Inc. 4 8/29/2014 ) Douglas Emmett, Inc. 3 8/15/2014 ) Duke Realty Corp. 1 7/25/2014 ) DuPont Fabros Technology, Inc. 4 7/25/2014 ) DuPont Fabros Technology, Inc. 2 8/29/2014 ) Equity Residential 2 8/15/2014 ) Essex Property Trust, Inc. 1 8/29/2014 ) Extra Space Storage, Inc. 2 7/25/2014 ) HCP, Inc. 2 7/25/2014 ) Health Care Reality Trust, Inc. 4 7/11/2014 ) Health Care Reality Trust, Inc. 4 7/25/2014 ) Home Properties, Inc. 3 8/15/2014 ) LaSalle Hotel Properties 1 7/25/2014 ) Liberty Property Trust 3 8/15/2014 ) Mack Cali Realty Corp. 4 8/15/2014 ) National Retail Properties, Inc. 1 8/15/2014 ) Post Properties, Inc. 1 8/15/2014 ) Prologis, Inc. 2 8/1/2014 ) Public Storage 2 8/29/2014 ) Regency Centers Corp. 3 8/15/2014 ) RLG Lodging Trust 1 7/3/2014 ) Senior Housing Properties Trust 3 8/15/2014 ) The Macerich Co. 1 7/3/2014 ) Ventas, Inc. 2 8/29/2014 ) Weingarten Realty Investors 1 8/1/2014 ) Total ) (d) Unrealized depreciation on written options on equity securities at June 30, 2014 was $33,823, net of premiums received. For information on the Fund's policy and additional disclosures regarding written options contracts, please refer to the Derivatives section of Note A in the accompanying Notes to Financial Statements. Counterparties: 1 Morgan Stanley 2 Bank of America 3 Citibank N.A. 4 UBS AG Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30. 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) $ $
